COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-403-CV



IN RE JODIE WADE	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied because relator’s trial is currently scheduled to take place within sixty days of the filing of this petition.
(footnote: 2)  Accordingly, relator’s petition for writ of mandamus is denied as moot.





LEE ANN DAUPHINOT

JUSTICE



PANEL:  DAUPHINOT, GARDNER, and MCCOY, JJ.



MCCOY, J. would request a response.



DELIVERED:  November 18, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.


2:The trial court has informed this court that relator’s trial is scheduled to take place on January 4, 2010.